DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, claimed “a distance the clothing extends away from the portion of the body” is broad and indefinite because there is no referencing how “extends away” is (e.g., 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aliverti et al. (US2016/0314576) in view of Istook et al. (US2020/0367590).
To claim 1, Aliverti teach a computer-implemented method comprising: 
receiving one or more images of a body (paragraph 0015) in which at least one portion of the body is covered by clothing in at least some of the one or more images (paragraph 0065, instructed to take the video in tight fitting); 
determining one or more initial body measurements of the body based on the one or more images (paragraphs 0015-0016); 
determining at least one supplemental measurement of a portion of the body, the supplemental measurement determined at least in part using one or more sensors of a mobile device (paragraphs 0020-0022, 0025-0026); and 
applying a correction factor to the one or more initial body measurements of the body based at least in part on the supplemental measurement to produce a corrected body measurement (Figs. 5A-B, paragraphs 0013-0014, 0088, 0091).
But, Aliverti do not expressly disclose determining based on the supplemental measurement, a correction factor associated with the clothing.
	Istook teach methods for obtaining body measurements of a user, predicting body measurements of a user, and the like (abstract, paragraphs 0006-0008), wherein additional body data can be collected from subjects while wearing underwear and again while wearing the coded dimensioning garment to create improved linkages between measurements taken in underwear and measurements taken in the coded dimensioning garment to improve the prediction models (paragraphs 0054-0056, obviously correction factor is embedded).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Istook into the method of Aliverti, in order to improve measurement prediction with supplemental/additional measurements associated with clothing.

To claim 14, Aliverti and Istook teach system (as explained in response to claim 1).

To claim 15, Aliverti and Istook teach a computer-implemented method for correcting body dimensions determined from images (as explained in response to claim 1 above).




To claim 3, Aliverti and Istook teach claim 1.


To claim 4, Aliverti and Istook teach claim 1.
Aliverti teach wherein the supplemental measurement is determined from a movement of the mobile device using a camera of the mobile device (paragraphs 0054, 0076).

To claim 5, Aliverti and Istook teach claim 1.
Aliverti teach wherein the supplemental measurement is determined from additional images captured by the mobile device (paragraph 0054).

To claim 6, Aliverti and Istook teach claim 1.
Aliverti teach further comprising: receiving sensor data from a second device, wherein the sensor data from the second device comprises information regarding at least one of a location of the mobile device, a position of the mobile device, a location of at least a portion of the body, or a position of at least a portion of the body (paragraph 0058, as another parameter, the methods descried herein may be completely automatized methods, which do not require any user intervention and that provides all final measurements in a completely automatic manner).

To claim 10, Aliverti and Istook teach claim 1.
Aliverti teach wherein the correction factor is based at least in part on a difference between the supplemental measurement and the one or more initial body measurements of the body (paragraphs 0057, 0091).

To claim 11, Aliverti and Istook teach claim 1.
Aliverti teach wherein the correction factor is determined for initial body measurements associated with at least one portion of the body covered by at least one textile (paragraph 0057).

To claim 12, Aliverti and Istook teach claim 1.
Aliverti teach wherein the correction factor is based at least in part on a difference between the supplemental measurement and the one or more initial body measurements of the body and a style of clothing covering at least a portion of the body (paragraphs 0057, 0091).

To claim 13, Aliverti and Istook teach claim 1.
Aliverti teach wherein the correction factor is based at least in part on a difference between the supplemental measurement and the one or more initial body measurements of the body and a type of textile covering the body (paragraph 0057).

To claim 16, Aliverti and Istook teach claim 1.
Aliverti and Istook teach wherein the correction factor compensates for body distortions due to the clothing on the body (as explained in response to claim 1 above).

To claim 17, Aliverti and Istook teach claim 1.
Aliverti and Istook teach wherein the determining at least one supplemental measurement of a portion of the body further comprises determining at least one of a start or end of a body part that 

To claim 18, Aliverti and Istook teach claim 1.
Aliverti and Istook teach further comprising: analyzing the one or more images of the body to determine a type of the clothing on the body; and identifying, based on the type of the clothing, at least one location on the body for the supplemental measurement (as explained in response to claim 1 above, wherein types of clothing are identified with linkages improvement).

To claim 19, Aliverti and Istook teach claim 1.
Aliverti and Istook teach wherein determining at least one supplemental measurement of a portion of the body further comprises determining a distance the clothing extends away from the portion of the body (obvious as explained in response to claim 1 above, wherein limitation on said distance is broadly interpreted as any possible distance from any part of the body).

To claim 20, Aliverti and Istook teach claim 1.
Aliverti and Istook teach wherein determining at least one supplemental measurement of a portion of the body further comprises determining at least one of a thickness of a textile of the clothing or a stiffness of a textile of the clothing (Istook, paragraph 0042).



Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aliverti et al. (US2016/0314576) in view of Istook et al. (US2020/0367590) and Wilf (US2015/0154453).
To claim 2, Aliverti and Istook teach claim 1.
But, Aliverti and Istook do not expressly disclose further comprising sending a size recommendation to a user device based on the corrected body measurement.
	Wilf teach a body measurement system (Fig. 1) comprising sending a size recommendation to a user device based on the corrected body measurement (paragraphs 0068, 0133-0134, 0151, 0157), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Aliverti and Istook, in order to provide user recommendation.



Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aliverti et al. (US2016/0314576) in view of Istook et al. (US2020/0367590) and Weiler et al. (US2018/0168261).
To claim 8, Aliverti and Istook teach claim 1.
But, Aliverti and Istook do not expressly disclose further comprising: selecting the portion of the body for the supplemental measurement; and providing a feedback instruction to the mobile device, the feedback instruction providing an indication of proximity of the mobile device to the portion of the body.
	Weiler teach a body measurement system (Fig. 1) comprising: selecting the portion of the body for the supplemental measurement; and providing a feedback instruction to the mobile 

To claim 9, Aliverti, Istook and Weiler teach claim 8.
Aliverti, Istook and Weiler teach wherein the feedback instruction is associated with at least one of an audio, tactile, or visual notification (paragraphs 0064, 0076 of Aliverti; paragraphs 0092-0093 of Weiler).

To claim 7, Aliverti and Istook teach claim 1.
Aliverti, Istook and Weiler teach further comprising: selecting the portion of the body to take the supplemental measurement; and providing a feedback instruction to the mobile device, the feedback instruction providing an indication of proximity of the mobile device to the portion of the body, wherein the feedback instruction is based at least in part on data from the one or more sensors from a second device (as explained in response to claims 8-9 above).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        July 12, 2021